MAUCK, PJ.
If the foregoing constitute all the facts in the case the plaintiff in error was entitled to a vacation of the judgment and as the bill of exceptions is very meagre and does not include all the data in this case, and we cannot say that these are not all the facts, we are compelled on this bill of exceptions to reverse the judgment which denied the vacation.
If, upon a rehearing, it should be shown that the case was actually decided before Rudolph Zaft became insane and that the decision of the court was reduced to an entry and approved by the court and that nothing remained but the clerical duty of recording the entry, the petition should be denied. Rubber Co. v Realty Co. 109 Oh St 291.
If, however, the entry was only prepared after insanity ensued or if it be true that the case was debided before insanity and the entry made in February is different in *360effect from the decision reached in October, the petition to vacate should be allowed.
Judgment reversed and cause remanded for rehearing in accordance herewith.
BLOSSER and MIDDLETON, JJ, concur.